Citation Nr: 1541379	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-06 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating for allergic rhinitis, currently rated as noncompensable (zero percent).

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left hip arthritis.  


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1986 to March 2006. 

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for allergic rhinitis and assigned a noncompensable rating; and denied service connection for a right hip disability, to include as secondary to left hip arthritis. 

The Veteran was scheduled to appear before the Board at the RO on August 26, 2015.  However, the Veteran did not report to the hearing, and has not provided an explanation for his absence.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination with respect to the claim increased rating for allergic rhinitis.  A VA examination is necessary to assess its current severity.  Allday v. Brown, 7 Vet. App. 517 (1995).

With respect to the claim of service connection for a right hip disability, there is medical evidence that suggests a possible link between the claimed right hip disability and the service-connected left hip disability.  See VA Treatment Record, dated April 2, 2007.  The duty to assist requires VA to provide an examination to help substantiate the Veteran's claim of entitlement to service connection on a secondary basis.  38 U.S.C.A. § 5103A(d) (West 2014); see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to assess the current severity of his service-connected allergic rhinitis.  The claims file must be made available to the examiner.  

The examiner should identify the specific symptoms and manifestations due to the chronic allergic rhinitis and indicate whether polyps are present.

2.  Schedule the Veteran for a VA examination to determine whether any right hip disability is the result of disease or injury in service.  The claims file must be made available to the examiner.   

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the any right hip disability is caused by a disease or injury in service.  

The examiner should also state whether it is at least as likely as not that any current right hip disability is caused or aggravated (i.e., chronically worsened) any of his service connected disabilities, to include left hip arthritis.

If aggravated, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between aggravation and the current level of disability, that shows a baseline of disability prior to aggravation.

The examiner must provide reasons for all opinions.  

3.  If any benefit on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

